249 A.2d 45 (1969)
Lester S. NOLAN, Plaintiff Below, Appellant,
v.
Harry A. HERSHEY and the Mayor and Council of Wilmington, Defendants Below, Appellees.
Supreme Court of Delaware.
January 2, 1969.
Bruce M. Stargatt and Richard H. May, of Young, Conaway, Stargatt & Taylor, Wilmington, for plaintiff below, appellant.
C. Edward Duffy, and Murray M. Schwartz, of Longobardi & Schwartz, Wilmington, for Harry A. Hershey, defendants below, appellees.
WOLCOTT, C. J., and CAREY and HERRMANN, JJ., sitting.
PER CURIAM:
This appeal involves an action whereby the plaintiff, Lester S. Nolan, seeks to enjoin the defendant, Harry A. Hershey, from interfering with the right asserted by the plaintiff to treat New York Avenue in Wilmington as a public street. From the Chancery Court's grant of summary judgment in favor of the defendant, the plaintiff appeals.
Here, just as in the Chancery Court, the plaintiff contends that there was a statutory dedication of the area as a public way under 19 Del.L., Ch. 205; and in the alternative, that there was a common law dedication and acceptance.
It appears that all of the issues presented on this appeal were considered and decided by the Chancery Court in a full and commendable opinion reported at 241 A.2d 885. We agree with the conclusions there stated.
No worthwhile purpose will be served by our repetition of the facts, the contentions of counsel, and the conclusions well set forth in the opinion of the Vice Chancellor. It is sufficient, we think, to state that after considering the briefs, the arguments, and the record presented on this appeal, we find no error in the law applied and the conclusions stated in the Chancery Court's opinion.
Accordingly, the judgment below is affirmed upon the opinion below.